Name: Commission Regulation (EEC) No 2200/85 of 30 July 1985 fixing for the 1985/86 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation to be paid after processing
 Type: Regulation
 Subject Matter: civil law;  prices;  industrial structures and policy
 Date Published: nan

 2. 8 . 85 Official Journal of the European Communities No L 204/17 COMMISSION REGULATION (EEC) No 2200/85 of 30 July 1985 fixing for the 1985/86 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation to be paid after processing blished at different levels for class I, II and III oranges and for the Biondo comune variety ; experience has shown that fresh oranges of this variety do not neces ­ sarily require a specific classification, for it is seen that this product is delivered to the processing industry ; as a result it will be useful to apply to class I and class III products the minimum price and financial compensa ­ tion which is the same as those applied to class II products ; Whereas, under Article 3 of Regulation (EEC) No 2601 /69 , the financial compensation must be so fixed that the difference between the minimum price and the financial compensation does not vary in relation to that for the previous marketing year, by an amount greater than the amount resulting from the increase in the minimum price , subject to an increase in the said difference of not less than 50 % of the increase in the minimum price ; Whereas, for the 1985/86 marketing year, application of the criteria laid down in Article 77 (2) of the Act of Accession results in the full application of the minimum price and the financial compensation in Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 77 thereof, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ('), as last amended by Regulation (EEC) No 987/84 (2), and in particular Articles 2 (3) and 3 (2) thereof, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession (3), and in particular Article 9 thereof, Whereas, under Article 2 of Regulation (EEC) No 2601 /69, the minimum price which processors must, under the terms of the contracts, pay to producers is to be calculated on the basis of the purchase price, plus 10 % of the basic price, of the varieties which, by reason of their commercial characteristics, are usually sent for processing ; Whereas experience has shown that besides oranges of the Biondo comune variety, the products concerned are class III oranges or mixed blood oranges ; whereas the minimum price should consequently be fixed on the basis of the average purchase price for the market ­ ing year in progress, valid under Council Regulation (EEC) No 1317/85 (4) and Commission Regulation (EEC) No 1203/73 as last amended by Regulation (EEC) No 1451 /85 (6), for the oranges of that variety, plus 10 % of the average basic price over the same period ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1 985/86 marketing year, the minimum prices to be paid to producers are hereby fixed at the levels set out below : (a) for oranges of the Biondo comune variety : 1 1,56 ECU per 100 kilograms net for class I , II and III fruit : (b) for class III or mixed oranges of the varieties :Whereas until the last marketing period, the financial compensation and the minimum price were esta Moro and Tarocco : 17,95 ECU per 100 kilograms net, Sanguinello ; 16,66 ECU per 100 kilograms net, Sanguigno : 14,08 ECU per 100 kilograms net. (') OJ No L 324, 27 . 12. 1969, p. 21 . 0 OJ No L 103, 16 . 4 . 1984, p. 10 . (3) OJ No L 1 , 1 . 1 . 1981 , p. 17. O OJ No L 137, 27 . 5 . 1985, p. 30 . O OJ No L 123, 10 . 5 . 1973 , p. 1 . fa OJ No L 144, 1 . 6 . 1985, p. 63 . 2. These minimum prices shall be for goods ex-producer's packing stations . No L 204/ 18 Official Journal of the European Communities 2. 8 . 85 (b) for class III or mixed oranges of the varieites : Moro and Tarocco : 13,14 ECU per 100 kilograms net, Article 2 For the 1985/86 marketing year, the financial compensation granted to processors is hereby fixed at the levels set out below : (a) for oranges of the Biondo comune variety : Sanguinello : 11,875 ECU per 100 kilograms net, Sanguigno : 9,27 ECU per 100 kilograms net. Article 3 This Regulation shall enter into force on 1 October 1985. 6,75 ECU per 100 kilograms net for class I, II and III fruit ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1985. For the Commission Frans ANDRIESSEN Vice-President